DETAILED ACTION
Claims 21-40 are presented for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 31-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter.

As per claim 31, the claim is drawn to a "computer-readable storage medium".  The specification is silent regarding the meaning of this term (in paragraph [0058] of the specification, the terms “tangible computer-readable storage medium” and “non-transitory computer-readable storage medium” are defined).  Thus, applying the broadest reasonable interpretation in light of the specification and taking into account the meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art (MPEP 2111), the claim as a whole covers both transitory and non-transitory media.  A transitory medium does not fall into any of the four categories of invention (process, machine, manufacture, or composition of matter).  As to claims 32-38, they do not cure the deficiencies of the claim on which they depend.  Therefore, they are rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-25, 27, 28, 30-36, and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over De et al (U.S. Pat. Pub. No. 2015/0317595 A1, hereinafter De) in view of Vembu et al (U.S. Pat. Pub. No. 2018/0218530 A1, hereinafter Vembu).

As per claim 21, De teaches the limitations substantially as claimed, including an apparatus, the apparatus comprising:
memory (Figure 1, Element 14); and
at least one processor (Figure 1, Element 22) to:
manage execution of a task service for a first task (Paragraph [0013], “an automatic task assignment system is provided”);
block execution of the task service for a second task for a second client while the task service is executing for the first task (Paragraph [0034]);
notify, via the execution context, the second client when execution of the first task is complete (Paragraph [0032], notification event when a resource becomes available); and
unblock the task service for execution of the second task (Paragraph [0032]).

De does not expressly teach that the managing is for a first client using a virtual machine, the first task associated with an execution context.

	However, Vembu teaches that the managing is for a first client using a virtual machine (Paragraph [0002]), the first task associated with an execution context (Paragraph [0095]).

	It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to combine the teachings of Vembu with those of De in order to allow for De’s apparatus to take advantage of a common environment such as a client environment which could increase its usability and thus potentially increase its buy-in among potential users.

As per claim 22, De teaches that the at least one processor is to provide, during execution of the first task, an update to the second client via the execution context regarding execution of the first task (Paragraph [0032], notification event).

As per claim 23, De teaches that the task service is a first task service, and wherein the at least one processor is to asynchronously manage execution of a third task using a second task service while the first task is executing (Figure 2 includes multiple tasks including at least a third task).

As per claim 24, De teaches that the execution context includes a messaging layer, and wherein the at least one processor is to notify the first client and the second client using the messaging layer (Paragraph [0032], notification event, where a notification infrastructure correlates to a messaging layer).

As per claim 25, De teaches that the at least one processor is to intercept the first task via the execution context to determine a task status (Paragraph [0023]).

As per claim 27, De teaches that the at least one processor is to interact with a task dispatcher to manage execution of the first task and the second task (Figure 1, Element 16).

As per claim 28, De teaches that the at least one processor is to notify the second client using a visual representation of the execution of the first task (Paragraph [0032]).

As per claim 30, Vembu teaches that the first task is associated with a first thread and the second task is associated with a second thread (Paragraph [0045]).

As per claims 31-36, they are medium claims with no further limitations beyond those rejected above.  Therefore, they are rejected for the same reasons.

As per claims 38-40, they are method claims with no further limitations beyond those rejected above.  Therefore, they are rejected for the same reasons.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over De and Vembu, as applied to claim 21 above, and further in view of Rangaraju et al (U.S. Pat. Pub. No. 2016/0011912 A1, hereinafter Rangaraju).

As per claim 26, De and Vembu do not expressly teach that at least one of the first client or the second client is a browser.

However, Rangaraju teaches that at least one of the first client or the second client is a browser (Paragraph [0022]).

	It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to combine the teachings of Rangaraju with those of De and Vembu in order to allow for De’s and Vembu’s apparatus to take advantage of widely used technologies such as browsers, which could lead to easier adoption by potential users.

Allowable Subject Matter
Claims 29 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Kessler whose telephone number is (571)270-7762. The examiner can normally be reached M-Th 8:30 - 5, Alternate Fridays 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY A KESSLER/Primary Examiner, Art Unit 2196